Citation Nr: 1705858	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  03-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for residuals of bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945.  His DD214 indicates that he was inducted in February 1943, but entered into active service in March 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied the Veteran's petition to reopen the claim of entitlement to service connection for bladder cancer.  The claim was reopened and denied in a December 2004 Board decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2006, the Court vacated that part of the Board's December 2004 decision that denied the reopened claim, and the Court remanded the reopened claim.  The matter was remanded by the Board in February 2007 and March 2009 before being denied again in October 2010.  The Veteran appealed this denial to the Court.  In a July 2012 Memorandum Decision, the Court affirmed the Board's denial on a presumptive basis under 38 C.F.R. § 3.309, but set aside and remanded the portion of the denial considering the claim under 38 C.F.R. § 3.311.  The claim was remanded in January 2013, June 2013, and January 2016.

The Veteran testified before Veterans Law Judges (VLJs) at hearings in October 2004 and April 2013.  Transcripts of both hearings are of record.  The October 2014 hearing was conducted before a VLJ who is no longer employed with the Board.  The Veteran was informed of his right to another hearing under 38 C.F.R. § 20717.  In response, the Veteran requested a new hearing before the Board.  The April 2013 hearing was conducted by the undersigned VLJ.  In a statement received in May 2016, the Veteran's representative withdrew a request for any additional hearing.  As such, there is no basis for a panel decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's residuals of bladder cancer are caused by his active duty military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of bladder cancer have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran has advanced several theories under which he argues service connection for residuals of his bladder cancer should be granted, including that he was exposed to ionizing radiation from Hiroshima or Nagasaki.  In the interest of judicial efficiency, the Board will only discuss the theory that this grant is based upon, meaning that it will not discuss the Veteran's contention that he was exposed to ionizing radiation in service.  

The Veteran has asserted that his bladder cancer is a result of the regular use of chlorine tablets to disinfect drinking water during service.  In support of this argument, he has submitted articles asserting that individuals drinking tap water with a high degree of chlorine have a greater risk of developing bladder cancer than those who drink unchlorinated water.  Additionally, a March 2016 letter from his VA physician stated that the Veteran's history of bladder cancer may just as likely have been or not have been due to his use of disinfecting tablets to drink water during World War II.  

VA medical opinions relevant to this theory of entitlement were obtained in February 2014, July 2015, and May 2016.  The Board will focus its discussion on the portions of these examination reports related to the potential connection of the Veteran's bladder cancer to the use of chlorine tablets in drinking water.  

The February 2014 examiner asserted that the Veteran's urinary bladder cancer was not caused by the drinking of heavily chlorinated water because there is no medical evidence to support the claim of urinary bladder cancer being caused by the drinking of heavily chlorinated water.  The July 2015 examiner listed several facts about bladder cancer, including a statement that tobacco smoking causes 50 percent of cancers in males, and that there is increased cancer risk in motor setters and mechanics, bus drivers, rubber workers, leather and shoe workers, blacksmiths, and hairdressers.  The examiner concluded that radiation exposure or drinking heavily contaminated water did not cause urinary bladder cancer.

The May 2016 examiner explicitly relied upon the risk factors listed by the prior examiners, and concluded that drinking chlorinated water is not a risk factor.  The examiner also asserted that radiation is not a known risk factor for bladder cancer.

The VA medical opinions are inadequate as to the theory that the Veteran's bladder cancer was caused by the in-service use of chlorine disinfectant tablets.  The Board recognizes that it may not rely on its own judgment in medical issues.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Nevertheless, in this instance the repeated assertions that there is no medical evidence to support the theory that chlorinated drinking water can cause bladder cancer is contradicted by the evidence of record.  Specifically, in October 2012 the Veteran provided two articles arguing that there is a connection between chlorinated drinking water and bladder cancer, which the negative medical opinions fail to discuss.  Additionally, the Board notes that the online medical reference Up to Date lists chlorinated drinking water as a risk factor for bladder cancer, with reference to several epidemiologic studies.  See https://www.uptodate.com/contents/epidemiology-and-risk-factors-of-urothelial-transitional-cell-carcinoma-of-the-bladder.  Moreover, the repeated assertion that radiation exposure is not a risk factor for bladder cancer is contradicted by VA's regulation identifying urinary bladder cancer as a radiogenic disease, which casts further confusion over the level of care taken in consideration of the medical evidence in the VA opinions of record.  38 C.F.R. § 3.311(a)(4)(b)(iii)(2)(xiii).  

The articles submitted by the Veteran alone are of limited probative value because they provide general statements, as opposed to opinions based upon the specific facts of the Veteran's case.  See Sacks v. West, 11 Vet. App. 314, 316-17  (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  However, the articles are supplemented by a March 2016 medical opinion from the Veteran's VA physician.  This opinion is not formulated in the ideal language, but the Board finds that the assertion that the Veteran's bladder cancer "may just as likely have been or not have been due to" the use of chlorine disinfectant tablets in World War II is close enough to the "at least as likely as not" standard or proof to be acceptable as a positive opinion.  Although the March 2016 opinion does not contain a rationale, the Board notes that the record itself does contain medical articles supporting the connection between chlorinated drinking water and bladder cancer, meaning that they also support the positive March 2016 etiological opinion.  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's bladder cancer was caused by his in-service use of chlorine tablets to disinfect his drinking water.


ORDER

Entitlement to service connection for residuals of bladder cancer is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


